Citation Nr: 0418892	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  97-13 572 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
foot injury.  

2.  Entitlement to a rating in excess of 20 percent for 
syncope.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1948 to October 1951.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from October 
1992 and June 1996 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In the October 1992 decision, the RO granted 
service connection for syncope, rated 10 percent.  In June 
1996, the RO denied service connection for residuals of a 
left foot injury, finding the claim was not well grounded; 
the claim was subsequently considered and denied on the 
merits.  In a December 2000 decision, the RO increased the 
rating for syncope to 20 percent, effective from the date of 
grant of service connection.  However, since that rating is 
less than the maximum provided under the applicable criteria 
(and since the veteran has not expressed satisfaction with 
the rating), it does not represent a complete grant of the 
benefit sought, and the appeal continues.  AB v. Brown, 6 
Vet. App. 35 (1993).  

The veteran testified at a Travel Board hearing before the 
undersigned in August 2003; a transcript of the hearing is of 
record.  During the hearing, the veteran withdrew appeals 
seeking service connection for coronary artery disease, as 
secondary to service-connected syncope, and an effective date 
earlier than July 28, 1995, for the grant of a total 
disability rating based on individual unemployability (TDIU).  
Hence, these matters are not before the Board. 

The appeal in the matter of entitlement to service connection 
for residuals of a left foot injury is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington D.C.  VA 
will notify you if further action is required on your part.  

FINDING OF FACT

The veteran's service-connected syncope is manifested 
primarily by minor seizures occurring an average of eight 
times per month with dizziness, occasional loss of muscle 
control, and occasional loss of consciousness; major seizures 
or minor seizures averaging at least five to eight per week 
are not shown.  
CONCLUSION OF LAW

A rating in excess of 20 percent for syncope is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.120, 4.121, 4.124(a), Diagnostic Code 
(Code) 8911 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
the United States Court of Appeals for Veterans Claims 
(Court) provided guidance regarding notice requirements under 
the VCAA.  

As noted, this appeal is from the rating decision which 
granted service connection and assigned the initial rating.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that cases which arise from 
dissatisfaction with an initial rating are "down-stream" 
elements of the claim for compensation rather than new 
claims.  See Grantham v. Brown, 114 F.3d 1156, 1158-1159 
(Fed. Cir. 1997); Fenderson v. West, 12 Vet. App. 119, 125 
(1999).  Accordingly, the RO properly (See VAOPGCPREC 8-2003) 
provided notice, issuing a Statement of the Case (SOC) in 
November 1992, and Supplemental SOCs in May 1993, January 
1995, July 1995, November 1995, April 1997, August 1999, 
December 2000, February 2002, and December 2002.  The SOC and 
Supplemental SOCs outlined the controlling law and 
regulations, as well as what the evidence showed, and 
explained the bases for the rating determinations.  

The record includes service medical records, private and VA 
outpatient and hospital treatment records, and reports of VA 
examinations.  There is no indication that any pertinent 
evidence remains outstanding.  All notice and duty to assist 
requirements are met.  The veteran is not prejudiced by the 
Board's proceeding with a merits review at this point.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).
Factual Background

Service medical records show that the veteran suffered 
fainting spells in service.  In a July 1992 statement, the 
veteran stated that in 1991, after an episode of extreme 
dizziness, during which time he momentarily could not speak 
but did not lose consciousness, he sought VA medical 
treatment.  In a June 1992 letter, the veteran's sister (who 
is a physician) recalled the veteran first having blackout 
spells while in the Navy, and noted having witnessed at least 
two such episodes.  She stated there was no associated 
trauma, drugs, or alcohol, and that he was never known to 
have a seizure associated with the blackouts.  In a July 1992 
letter, the veteran's private physician, Dr. J.F., noted 
treating the veteran intermittently since early 1986 for 
complaints of "vague vertigo and fatigue," and referring 
him to VA for neurological evaluation after a September 1991 
syncopal episode, which he described as a brief, 30-second 
period of "speech block," without loss of consciousness.  

VA outpatient treatment records from September 1991 to July 
1993 reveal that results of various testing were 
unremarkable.  A July 1992 Medical Certificate notes that the 
veteran reported having five episodes of syncope in service, 
and approximately 14 over the intervening 40 years.  On VA 
examination in September 1992, findings included normal 
discs, normal rotations and fields, symmetric movements of 
the face and tongue, good strength, excellent dexterity, and 
active and symmetric reflexes.  The examiner noted that the 
veteran's longest recent unconscious period was estimated to 
be 10 to 30 minutes, but did not indicate the current 
frequency of attacks.  The diagnosis was syncope for three 
decades with no neurological residuals.  No information 
concerning etiology was provided.  An outpatient treatment 
report dated in May 1993 notes the veteran had a presyncopal 
episode lasting several minutes the previous day, but that he 
was able to avoid unconsciousness by sitting down; the 
veteran noted that the episodes had been occurring more 
frequently over the previous few years, so that he 
experienced approximately four per week.  On neurological 
evaluation in July 1993, there were no abnormalities or 
instability; the physician noted the veteran's recurrent 
syncope was likely vasovagal in nature.  

In support of the veteran's contention of escalating 
disability, his sister stated, in a May 1993 letter, his 
increasing episodes of syncope had resulted in him being 
advised not to drive alone and that, as his work involved 
driving long distances, he would likely face serious 
financial implications.  In a June 1993 letter, Dr. J.F. also 
noted the increase in the veteran's disability, stating that 
while he functioned well in activities of daily life, he was 
completely disabled in terms of being employable.  He noted 
that, due to employers' insurance restrictions, the veteran 
had recently been prevented from obtaining employment as a 
result of his disorder.  

On eligibility examination for Social Security Administration 
(SSA) disability benefits in October 1993, medical history 
indicated ongoing medication treatment for a June 1993 
myocardial infarction, with continued complaints of angina 
pectoris during strenuous activities.  Syncopal episodes were 
noted to occur "three or four times per month up to every 
three or four months."  The impression was status post 
myocardial infarction and balloon angioplasty, suspected 
angina pectoris brought on by vigorous exercise, and blackout 
spells of questionable etiology, possibly a vasovagal type 
syncope versus cardiac arrhythmia (which had not been 
documented).  

VA hospital discharge summary notes indicate that the veteran 
experienced syncope (without loss of consciousness) while 
hospitalized for a coronary artery bypass in May 1994; 
subsequent to this episode he was closely followed on a 
telemetry unit, which indicated a sinus rhythm of 
approximately 76 - 80 beats per minute.  In a September 1994 
letter, VA physician Dr. J.H. stated that the veteran's 
syncope and presyncope episodes ranged in frequency from once 
per month to as often as three times per week.  He considered 
the veteran to be "seriously disabled" as a result.  

In a letter received in February 1995, E.G., a friend of the 
veteran's for more than 30 years, noted the fact that the 
veteran had "suffered at various times with problems of 
blacking out and some type of seizures which prohibited him 
from obtaining employment in industry or commerce," but that 
he was able to make a living by operating a small business; 
he further noted that the veteran was active in community 
affairs "as much as his health conditions allow."  

At an October 1995 personal hearing at the RO, the veteran 
indicated that his blackout episodes were irregular.  He 
might black out twice in one week, and then the next blackout 
might occur three weeks later.  Presyncope episodes not 
resulting in blackouts, when he felt an attack beginning but 
avoided blacking out by sitting for five or 10 minutes until 
the episode subsided, occurred approximately eight to 10 
times per month.  He gave a history of four syncope episodes 
during the previous month, along with three episodes of 
presyncope involving blurred vision and vertigo which 
subsided after resting for 15 minutes.  During the hearing, 
the veteran submitted letters, dated in December 1992 and in 
September 1995, from two potential employers who declined to 
hire him because of his history of blackouts.  In February 
1997, he submitted a handwritten record of his syncope 
episodes from October 23, 1995 to October 15, 1996.  They 
numbered 12 in all, with the period of unconsciousness 
ranging from three minutes to 20 minutes, and occurred during 
various activities at various locations; some were witnessed 
and some not.  

VA outpatient treatment records dated in July 1997 note the 
veteran complained of a right eye injury which resulted from 
his blacking out while walking alone in the woods.  On 
regaining consciousness, he was lying in debris which had 
struck his eye.  The examiner noted the eye was red, but 
without discharge; the impression was conjunctivitis 
secondary to recent trauma.  On follow-up the conjunctivitis 
had cleared and the veteran reported he had no further 
syncope episodes since his fall in the woods.  The impression 
was vasovagal syncope.  VA outpatient treatment records 
dating from October 1997 to August 2000 show frequency of the 
blackout spells (per a VA clinic note dated in June 1999) was 
from one or two per day to one every few weeks.  

On VA examination in February 2001, the diagnoses included 
"epilepsy (petit mal); syncope etiology indeterminate."  It 
was noted that the veteran continued to experience syncopal 
episodes averaging approximately eight per month.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  When an unlisted condition is encountered, 
it should be rated under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  

In the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The veteran's syncope is rated (by analogy) under 38 C.F.R. 
§ 4.124a, Code 8911 (for minor seizures).  The general rating 
formula for major and minor epileptic seizures provides as 
follows: A confirmed diagnosis of epilepsy with a history of 
seizures may be assigned a 10 percent rating; epilepsy 
manifested by at least one major seizure in the last two 
years; or at least two minor seizures in the last six months 
may be assigned a 20 percent rating.  A 40 percent rating 
requires at least one major seizure in the last six months, 
or two in the last year; or an average of at least five to 
eight minor seizures weekly.  A 60 percent rating requires an 
average of at least one major seizure in four months over the 
last year; or nine to ten minor seizures per week.  An 80 
percent rating requires an average of at least one major 
seizure in three months over the last year; or more than ten 
minor seizures weekly.  A 100 percent evaluation requires an 
average of at least one major seizure per month over the last 
year.  38 C.F.R. § 4.124a, Code 8911.  

Notes 1 and 2 following Code 8911 characterize a "major 
seizure" as the generalized tonic-clonic convulsion with 
unconsciousness.  A "minor seizure" consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of 
the head ("pure" petit mal); or sudden jerking movements of 
the arms, trunk or head (myoclonic type); or sudden loss of 
postural control (akinetic type).  

The veteran's syncopal episodes are rated most appropriately 
by analogy to "minor" seizures because the symptoms most 
closely approximate minor seizures, and because syncopal 
episodes do not have their own diagnostic Code.  See 
38 C.F.R. §§ 4.20, 4.124a, Notes (1), (2) following Code 
8911.  The veteran has not had tonic clonic convulsions 
typical of major seizures.  

The criteria for rating minor seizures are based on the 
frequency of episodes.  The veteran's frequency of syncopal 
episodes (shown throughout) satisfies the criteria for a 20 
percent rating, but falls far short of the parameters for a 
40 percent rating (noted above).  38 C.F.R. § 4.124a, Code 
8911.  At least 5 to 8 minor seizures weekly are not shown.  
The Board finds that, according to competent (medical) 
evidence of record and the veteran's own statements, the 
criteria for the next higher, 40 percent, rating for syncope 
are not met.  The Board also finds no evidence of any unusual 
or exceptional circumstances that would take this case 
outside the norm so as to warrant referral for extraschedular 
consideration.  


ORDER

A rating in excess of 20 percent for syncope is denied.  


REMAND

The veteran contends that he has chronic left foot pain as a 
result of an injury sustained on active duty in 1949, when a 
large welding machine rolled across his foot.  Although no 
records report the nature or extent of the injury, it is 
noteworthy that an X-ray was taken of the left foot in May 
1949, presumably in connection with treatment of the reported 
injury.  Thus, it is likely that the veteran sustained a left 
foot injury of some sort in service.  There is also medical 
evidence that the veteran has chronic left foot pain.  Hence, 
an examination to ascertain whether any disorder manifested 
by chronic left foot pain is related to an injury in service 
is indicated.  

Furthermore, it appears that pertinent medical records may be 
outstanding.  During the August 2003 Travel Board hearing, 
the veteran reported being told by a VA physician that his 
foot pain could result from an old injury.  Although he 
indicated ongoing VA treatment for his foot disorder, the 
most recent VA medical reports are dated in January 2001.  As 
VA has constructive possession of VA medical records, any 
outstanding reports of VA medical treatment related to the 
veteran's left foot pain (which may contain relevant 
evidence) must be obtained and associated with the claims 
file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, the VCAA notice provided in July 2002 does not 
appear to be in full compliance with all mandated guidelines.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must ensure that all VCAA 
notice requirements are met, in 
accordance with statutory provisions, 
implementing regulations, and all 
interpretative authority, including 
precedent Court decision guidelines.  

2.  The RO should obtain for the record 
complete copies of any private or VA 
reports (not already associated with the 
claims file) of treatment the veteran 
has received for complaints of left foot 
pain.  He should assist in this matter 
by identifying all sources of treatment 
and providing any necessary releases.  

3.  Thereafter, the RO should arrange 
for the veteran to be afforded a VA 
orthopedic examination to determine 
whether he has a current disability 
which is a residual of a left foot 
injury in service.  The veteran's claims 
folder must be reviewed by the examiner 
in connection with the examination.  
Based on examination of the veteran and 
review of the claims file, the examiner 
should determine whether the veteran has 
a left foot disorder, and opine whether 
as likely as not any such disorder is a 
residual of the veteran's likely left 
foot injury in service.  The examiner 
should explain the rationale for any 
opinion given.  

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate Supplemental 
SOC and provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to provide adequate notice 
and to compile all evidence necessary to decide this claim.  
No action is required of the appellant unless he is notified.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



